Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Applicant has filed a Request for Reconsideration on 07/01/2021 without amending any of the claims, no new cancellation or adding to the claim was introduced.
In virtue of this communication, claims 1 and 2 are currently pending in the instant application. 

Response to Remarks
Applicant traverses the 35 USC § 103 rejection of claims 1 and 2 without amending any of the claims. Applicant considers applied prior arts Kwon (US 20140204071 A1) and Kim (US 20160071445 A1) fail to teach or suggest the limitations of claim 1. The arguments have been fully considered, but found to be non-persuasive for the reason below.
Applicant recites claim 1 language and highlights Kwon’s teachings on pages 6-7, concludes they are different because Kwon teaches “the deterioration data of the Kwon is stored and controlled within a cycle of the single sensing period (deterioration data provided by the controller 128 during an initial period of a single sensing period, ... compared result of the comparator 127 after the initial period of the single sensing period), while Application claim 1 “provides a comparison result of the first sensing signal corresponding to the sensing data of the previous period to the second sensing signal of the current period). 
Examiner respectfully disagrees the prior arts fail to render claim 1 obvious, and would like to point out the term “period” in both the claim language and in the prior arts has been interpreted as “a length or portion of time” under BRI (Broadest Reasonable Interpretation). Kwon’s “sensing period” contains two portions. The first portion (during an initial period of a single sensing period) is equivalent to Application claim 1 “previous period “, during which the claimed task “store a first sensing data” has been performed. The second portion (after the initial period of the single sensing period) is equivalent to Application claim 1 “current period “, during which the claimed task “provide the comparison result” has been performed. 
Examiner maintains the applied references fully teach the traversed claim 1 limitations. 
Claim 2 includes similar limitations as claim 1, and is thus rejected based on similar rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected underKwon; Oh-Jo et al. (US 20140204071 A1) in view of Kim; Changhee et al. (US 20160071445 A1)
As to claim 1, Kwon discloses a source driver comprising: a source driving module ([0052] Referring to FIG. 2, the pixel 140, according to an example embodiment of the present invention, includes an organic light emitting diode OLED and a pixel circuit 142 for supplying current to an organic light emitting diode OLED. 
[0077] FIG. 4 is a diagram illustrating an operating process in a sensing period, according to an embodiment of the present invention. In FIG. 4, a process of measuring the OLED deterioration information on the pixel 140,
[0084] FIG. 5 is a diagram illustrating an operating process in a driving period, according to an embodiment of the present invention. In FIG. 5, a process of supplying the data signals to the pixel 140 ) comprising a DAC (Digital- Analog Converter) (DAC 124), and configured to convert display data into a source signal for a driving period and output the source signal to a display panel([0084] FIG. 5 is a diagram illustrating an operating process in a driving period),  ([0047] The data driving unit 120 includes a deterioration part (not illustrated) and a supply part (not illustrated) in each channel. The supply part may be used to supply data signals, corresponding to a second data Data2 supplied from the timing control unit 150, to a data line, which may be any one of data lines D1 to Dm); and a conversion module configured to use the DAC ([0077] FIG. 4 is a diagram illustrating an operating process in a sensing period, according to an embodiment of the present invention. In FIG. 4, a process of measuring the OLED deterioration information on the pixel 140, [0084] FIG. 5 is a diagram illustrating an operating process in a driving period, according to an embodiment of the present invention. In FIG. 5, a process of supplying the data signals to the pixel 140),  
wherein the conversion module comprises: a register configured to store a first sensing data of a previous period, generate second sensing data by updating a comparison result into the first sensing data, and output the second sensing data ([0074] The controller 128 supplies the deterioration data to the holding latch 123 so that an intermediate voltage may be generated in the DAC 124 in an initial period of the sensing period. And then, the controller 128 controls the deterioration data corresponding to the compared result of the comparator 127, so that the voltage of the buffer 125 and the voltage of the organic light emitting diode OLED are similar to each other. Therefore, bits of the deterioration data stored in the holding latch 123 is changed corresponding to the deterioration of the organic light emitting diode OLED). 
Kwon fails to directly disclose utilizing a sample and hold circuit. 
However, in a similar field of endeavor, Kim discloses a light emitting display driver circuit with degradation detection and compensation circuitry similar to Kwon, comprises a sample and hold circuit configured to sample and hold a second sensing signal obtained by sensing the display panel at a current period and provides the second sensing signal ( [0057] As shown in FIG. 5, each subpixel P may include an organic element OLED, a driving TFT DT, a storage capacitor Cst, a first switch TFT ST1, and a second switch TFT ST2.[0060-61] Each sensing unit SU may include an initialization switch SW1, a sampling switch SW2, and a sample and hold unit S/H). The initialization switch SW1 is turned on in response to an initialization control signal PRE and turns on the flow of a current between an input terminal of the initialization voltage Vpre and the sensing line 14B. The sampling switch SW2 is turned on in response to a sampling control signal SAM and connects the sensing line 14B to the sample and hold unit S/H. When the sampling switch SW2 is turned on, the sample and hold unit S/H samples and holds a voltage (as the sensing voltage) stored in a line capacitor LCa of the sensing line 14B and then transmits the voltage to the ADC)
The combination of Kwon and Kim continues to teach a comparator configured to provide the comparison result corresponding to a difference between the first sensing signal, outputted from the DAC, corresponding to the first sensing data of the previous period and the second sensing signal of the current period provided from the sample and hold circuit, for a sensing period (Kwon ([0079-81] 
during the sensing period, the second switching device SW2 is turned on, and the first switching device SW1 is set to be turned off. In addition, the controller 128 stores deterioration data on the holding latch 123 in an initial period of the sensing period, so that an intermediate voltage of the voltage to be generated in the DAC 124 is generated. Therefore, the DAC 124 outputs the intermediate voltage to the buffer 125 corresponding to the deterioration date. ...Then, a deterioration voltage, corresponding to the current is sensed at the anode electrode of the organic light emitting diode OLED... The comparator 127 compares the voltage output from the buffer 125 with the deterioration voltage, and then the compared result is supplied to the controller 128),  
the source driving module comprises: a switching circuit (Kwon: a switching unit 170) configured to select and provide one of the first sensing data and the display data (Kwon [0077] FIG. 4 is a diagram illustrating an operating process in a sensing period, [0084] FIG. 5 is a diagram illustrating an operating process in a driving period); 
a level shifter configured to perform level shifting on the first sensing data or the display data provided from the switching circuit (Kwon [0091] The supply part 300′, according to another embodiment of the present invention, further includes a level shifter 129 positioned between the holding latch 123 and the DAC 124. The level shifter 129 allows the increase of the voltage level of the deterioration data supplied from the holding latch 123); the DAC configured to convert the display data provided from the level shifter into the source signal for the driving period (Kwon Fig. 6: data path from Data2, going through the DAC, then to Dm) or convert the first sensing data provided from the level shifter into the first sensing signal for the sensing period; and an output buffer configured to drive the source signal or the first sensing signal outputted from the DAC (Kwon buffer 125). 
(Notice Fig. 6 circuit performs the function of receiving sensing data from pixel unit 130 port Dm throughout first, second and subsequent sensing periods. Based on Fig. 6 circuit design, these sensing data can be stored in controller 128, holding latch 123 and/or Buffer 125 for future use. Similarly, any source signal can be accepted from port Data2, and stored in controller 128, holding latch 123 and/or Buffer 125 for future use. 
Fig. 6 circuit by design is capable of comparing any two among the first, second sensing data and source signal with comparator 127. Fig. 6 circuit by design is also capable of
driving the pixel unit 130 with any one of the first, second sensing data and the source signal). 
It would have been obvious to one of ordinary skill in the art to apply Kim’s sample and hold circuit configured to sample and hold a sensing data into Kwon’s driver circuit, because Kim’s circuit adopts a voltage setting method, which is “ advantageous in increasing the aperture ratio of the display panel”, as revealed by Kim is [0095]. 

As to claim 2, Kwon discloses a source driver ([0037] FIG. 6 is a diagram illustrating a data driving unit) comprising: a latch configured to store display data (holding latch 123, storing data from display data Data2); a register configured to store first sensing data of a previous period ([0079] ... the controller 128 stores deterioration data on the holding latch 123 in an initial period of the sensing period. [0082] In addition, the deterioration data output from the holding latch 123 is stored at the memory 180), generate second sensing data for a sensing period, and output the sensing data (second sensing data can be generated the same way as the first sensing data, at a period after the claimed previous period ); a switching circuit configured to select and provide the second sensing data of the register for the sensing period (Fig. 4 as a diagram for sensing period, with switch sw2 in the connected state to provide the second sensing data for the sensing period ) or select and provide the display data of the latch for the driving period (Fig. 5 as a diagram for driving period, with switch sw1 in the connected state to provide the display data (Data2) which can be stored at  sampling latch 122 and/or holding latch 123 ); a level shifter configured to perform level shifting on the second sensing data for the sensing period or the display data provided from the switching circuit for the driving period (level shifter 129 performs the preceding function as explained below); a DAC configured to convert the display data provided from the level shifter into a source signal for the driving period or convert the second sensing data provided from the level shifter into a first sensing signal for the sensing period (DAC 124 the driving period (level shifter 129 performs ); an output buffer configured to drive the source signal for the driving period or the first sensing signal outputted from the DAC for the sensing period (Buffer 125 performs the preceding function as explained below ); 
Kwon’s fails to directly disclose utilizing a sample and hold circuit. 
However, in a similar field of endeavor, Kim discloses a light emitting display driver circuit with degradation detection and compensation circuitry similar to Kwon, comprises a sample and hold circuit configured to sample and hold a second sensing signal obtained by sensing the display panel at a current period and provides the second sensing signal ( [0057] As shown in FIG. 5, each subpixel P may include an organic element OLED, a driving TFT DT, a storage capacitor Cst, a first switch TFT ST1, and a second switch TFT ST2.[0060-61] Each sensing unit SU may include an initialization switch SW1, a sampling switch SW2, and a sample and hold unit S/H). The initialization switch SW1 is turned on in response to an initialization control signal PRE and turns on the flow of a current between an input terminal of the initialization voltage Vpre and the sensing line 14B. The sampling switch SW2 is turned on in response to a sampling control signal SAM and connects the sensing line 14B to the sample and hold unit S/H. When the sampling switch SW2 is turned on, the sample and hold unit S/H samples and holds a voltage (as the sensing voltage) stored in a line capacitor LCa of the sensing line 14B and then transmits the voltage to the ADC). 
The combination of Kwon and Kim continues to teach a comparator configured to provide the comparison result corresponding to a difference  between the first sensing signal, outputted from the DAC, corresponding to the first sensing data of the previous period and the second sensing signal of the current period provided from the sample and hold circuit, for a sensing period (Kwon ([0079-81] during the sensing period, the second switching device SW2 is turned on, and the first switching device SW1 is set to be turned off. In addition, the controller 128 stores deterioration data on the holding latch 123 in an initial period of the sensing period, so that an intermediate voltage of the voltage to be generated in the DAC 124 is generated. Therefore, the DAC 124 outputs the intermediate voltage to the buffer 125 corresponding to the deterioration date. ...Then, a deterioration voltage, corresponding to the current is sensed at the anode electrode of the organic light emitting diode OLED... The comparator 127 compares the voltage output from the buffer 125 with the deterioration voltage, and then the compared result is supplied to the controller 128), wherein the register generates second sensing data by updating the comparison result of the comparator into the first sensing data ([0074] The controller 128 supplies the deterioration data to the holding latch 123 so that an intermediate voltage may be generated in the DAC 124 in an initial period of the sensing period. And then, the controller 128 controls the deterioration data corresponding to the compared result of the comparator 127, so that the voltage of the buffer 125 and the voltage of the organic light emitting diode OLED are similar to each other. Therefore, bits of the deterioration data stored in the holding latch 123 is changed corresponding to the deterioration of the organic light emitting diode OLED). 
It would have been obvious to one of ordinary skill in the art to apply Kim’s sample and hold circuit configured to sample and hold a sensing data into Kwon’s driver circuit, because Kim’s circuit adopts a voltage setting method, which is “ advantageous in increasing the aperture ratio of the display panel”, as revealed by Kim is [0095]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621